         Case
          Case:1:19-cv-00040-REB
                 19-35138, 04/25/2019,
                                   Document
                                       ID: 11277636,
                                              47 Filed
                                                     DktEntry:
                                                       04/25/1938, Page
                                                                   Page 11 of
                                                                           of 22




                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 25 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
BIG SKY SCIENTIFIC LLC,                           No.    19-35138

                  Plaintiff-Appellant,            D.C. No. 1:19-cv-00040-REB
                                                  District of Idaho,
  v.                                              Boise

JAN M. BENNETTS, in her official                  ORDER
capacity as Ada County Prosecuting
Attorney; et al.,

                  Defendants-Appellees.

Before: W. FLETCHER, WATFORD, and FRIEDLAND, Circuit Judges.

       On March 20, 2019, appellant filed a notice of intent to file previously

sealed documents publicly pursuant to Interim Ninth Circuit Rule 27-13(f) (Docket

Entry No. 14), and submitted volume 4 of the excerpts of record provisionally

under seal. On April 10, 2019, appellees filed a motion to maintain volume 4

under seal (Docket Entry No. 31). On April 19, 2019, appellant filed an opposition

to appellees’ motion to maintain the seal (Docket Entry No. 34).

       Appellees’ motion to maintain the seal is denied. See Interim Ninth Circuit

Rule 27-13(a) (“[t]his Court has a strong presumption in favor of public access to

documents”), 27-13(e) (a motion to seal a document must “explain the specific

reasons for this relief and describe the potential for irreparable injury in the

absence of such relief”).

PK/Sealed Documents
        Case
         Case:1:19-cv-00040-REB
                19-35138, 04/25/2019,
                                  Document
                                      ID: 11277636,
                                             47 Filed
                                                    DktEntry:
                                                      04/25/1938, Page
                                                                  Page 22 of
                                                                          of 22




      The Clerk shall file the opening brief, volumes 1 through 4 of the excerpts of

record, and the answering brief publicly.

      The existing briefing schedule shall continue in effect.




                                            2
